PER CURIAM.
This is an interlocutory appeal from a partial summary judgment for eviction of tenant.
Plaintiff-appellees brought suit in county court against the defendant-appellants for statutory removal of tenant. Appellants counterclaimed for specific performance and other relief, claiming ownership in the *70property involved in this case as a result of a written or oral contract to convey plus partial performance and/or improvements to the realty. Appellants thereafter moved to transfer the entire cause to circuit court, because the equitable counterclaims were not within the county court’s jurisdiction. The court granted the motion, and transferred the cause. Both parties moved for summary judgment, and the trial court granted partial summary judgment in favor of the appellees upon their petition for removal of tenant. The court deferred ruling upon the disputed questions of ownership and the appellees’ entitlement to back rent, until such time as further proceedings were held thereon.
We have considered the record on appeal, all points in the briefs and arguments of counsel in the light of controlling principles of law, and have concluded that no reversible error has been demonstrated. Therefore, the partial summary judgment appealed is affirmed.
Affirmed.